In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Mason, J.), dated August 21, 2000, which denied his motion for a preliminary injunction enjoining the defendant from interfering with the studies of his children and granted the defendant’s cross motion to dismiss the complaint, and (2) an order of the same court, dated December 5, 2000, which denied his motion for leave to renew and reargue.
Ordered that the appeal from so much of the order dated *400December 5, 2000, as denied that branch of the motion which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated August 21, 2000, is affirmed; and it is further,
Ordered that the order dated December 5, 2000, is affirmed insofar as reviewed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The Supreme Court properly granted the defendant’s cross motion to dismiss the complaint because it failed to state a cause of action (see, CPLR 3211 [a] [7]).
The branch of the plaintiffs motion which was for leave to renew was properly denied since he failed to offer a reasonable excuse for not submitting the additional facts when the original motion and cross motion were made (see, Morrison v Rosenberg, 278 AD2d 392).
The plaintiffs remaining contentions are without merit. Altman, J. P., Smith, Adams and Prudenti, JJ., concur.